that collects Periodic Payments due under the Note and this Security Instrument and performs other
mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law.
There also might be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there
is a change of the Loan Servicer, Borrower will be given written notice of the change which will state
the name and address of the new Loan Servicer, the address to which payments should be made and
any other information RESPA. requires in connection with a notice of transfer of servicing. If the Note
is sold and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the Note, the
mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred
to a successor Loan Servicer and are not assumed by the Note purchaser unless otherwise provided by
the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individua! litigant or the member of a class) that arises from the other party's actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty
owed by reason of, this Security Instrument, until such Borrower or Lender has notified the other
party Gvith such notice given in compliance with the requirements of Section 15) of such alleged
breach and afforded the other party hereto a reasonable period after the giving of such notice to take
corrective action. If Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of this paragraph. The
notice of acceleration and opportunity to cure given to Borrower pursuant to Section 22 and the notice
of acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and
opportunity to take corrective action provisions of this Section 20.

21. Hazardous Substances. As used in this Section 21: (a) "Hazardous Substances" are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental

Law and the following substances: gasoline, kerosene, other flammabie or toxic petroleum

products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
formaldehyde, and radioactive materials; (b) "Environmental Law" means federal iaws and laws of
the jurisdiction where the Property is located that relate to health, safety or environmental protection;
(c) “Environmental Cleanup" includes any response action, remedial action, or removal action, as
defined in Environmental Law; and (d) an "Environmental Condition" means a condition that can
cause, contribute to, or otherwise trigger an Environmental Cleanup,

Borrower shall not cause or permil the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall

not do, nor allow anyone else to do, anything affecting the Property (a) that is m violation of any
Environmental Law, (b) which creates an Environmental Condition, or (c) which, due to the presence,
use, or release of a Hazardous Substance, creates a condition that adversely affects the value of the
Property. The preceding two sentences shall not apply to the presence, use, or storage on the Property
of small quantities of Hazardous Substances that are generally recognized to be appropriate to normal
residential uses and to maintenance of the Property (including, but not limited to, hazardous substances
in consumer products),

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit

or other action by any governmental or regulatory agency or private party involving the Property and
any Hazardous Substance or Environmental Law of which Borrower has actual knowledge, (b) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or
threat of release of any Hazardous Substance, and (c) any condition caused by the presence, use or
release of a Hazardous Substance which adverscly affects the value of the Property. [f Borrower learns,

 

ILLINOIS-Siagla Family-Fannle Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 4/01

Bankers Sysioms™ VMP® 00/2016
Wolters Kluwer Financlal Services Po Page 13 of 15
or is notified by any governmental or regulatory authority, or any private party, that any removal or
other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall
promptly take all necessary remedial actions in accordance with Environmental Law. Nothing herein
shall create any obligation on Lender for an Environmental Cleanup.

Non-Uniform Covenants. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration
following Borrower's breach of any covenant or agreement in this Security Instrument (but not
prior to acceleration under Section 18 unless Applicable Law provides otherwise). The notice
shall specify: (a) the default; (b) the action required to cure the default; (c) a date, not less than
30 days from the date the notice is given to Borrower, by which the default must be cured; and
{a} that failure to cure the default on or before the date specified in the netice may result in
acceleration of the sums secured by this Security Instrument, foreclosure by judicial proceeding
and sale of the Property. The notice shall further inform Borrower of the right to reinstate after
acceleration and the right to assert in the foreclosure proceeding the non-existence of 2 detault
or any other defense of Borrower to acceleration and foreclosure. If the default is not cured on
or before the date specified in the notice, Lender at its option may require immediate payment in
full of all sums secured by this Security Instrument without further demand and may foreclose
this Security Instrument by judicial proceeding, Lender shall be entitled to collect all expenses
incurred in pursuing the remedies provided in this Section 22, including, but not limited to,
reasonable attorneys’ fees and costs of title evidence.

23. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
Security Instrument, Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and
the charging of the fee is permitted under Applicable Law.

24. Waiver of Homestead. In accordance with Illinois law, the Borrower hereby releases and
waives all rights under and by virtue of the Illinois homestead exemption laws.

25. Placement of Collateral Protection Insurance. Unless Borrower provides Lender with
evidence of the insurance coverage required by Borrower's agreement with Lender, Lender may
purchase insurance at Borrower's expense to protect Lender's interests in Borrower's collateral. This
insurance may, but need not, protect Borrower's interests. The coverage that Lender purchases may
not pay any claim that Borrower makes or any claim that is made against Borrower in connection with
the collateral. Borrower may later cancel any insurance purchased by Lender, but only after providing
Lender with evidence that Borrower has obtained insurance as required by Borrower's and Lender's
agreement, If Lender purchases insurance for the collateral, Borrower will be responsible for the costs
of that insurance, including interest and any other charges Lender may impose in connection with the
placement of the insurance, until the effective date of the cancellation or expiration of the insurance.
The costs of the insurance may be added to Borrower's total outstanding balance or obligation. The
costs of the insurance may be more than the cost of insurance Borrower may be able to obtain on its
own.

Signs as "Borrower" solely for the purpose of waiving homestead rights,

 

ILLINGIS-Single Family-Fannia MaeiFreddie Mac UNIFORM INSTRUMENT Form 3044 1/01

Gankers Systems™ VMP@ G8/2016
Wolters Kluwer Financial Services Po Page 14 of 15
BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this
Security Instrument and in any Rider executed by Borrower and recorded with it.

Borrower

  

 

ANITA ALLEN Seal

Acknowledgment
State of Tlinois ;
County of Co ok.

This instrument was acknowledged before me on Oifrber f / Z FO/ by ANITA
ALLEN.

A Public

Kitherin Toke

  
 

 
 
   
     

OFFICIAL SEAL
KATHERINE J. ROCHE
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 2-5-2017

 

 

(Print Name)
My commission expires: _ 3-5
Loan Origination Organization: Navy Federal Credit Loan Originator: Desiree Sheets
Union NMLS ID:
NMLS lim
ILLINOIS -Single Famity-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT Form 3014 1/07

Bankers Sysiems™ VMP@&

8/2016
Wolters Kluwer Financial Services. Po Page 15 of 15
ATTORNEYS’ TITLE GUARANTY FUND, INC.

¢ +e LEGAL DESCRIPTION

Permanent z
Property ID
Property Address:

17147 Burnham Ave
Lansing, IL 60438

Legal Description:

Lot 18 (except the North Half) all of Lot 19 and the North Half of Lot 20 in Block 5 in Overlook Park Addition being a
subdivision tn the South West Quarter of Section 20 and in the North West Quarter of Section 29, Township 36 North,
Range 15, East of the Third Principal Meridian, according to Plat thereof recorded October 29, 1925 as Document
9081716, in Cook County, Illinois.
 

Subject + fo

Navy Federal Credit Union
820 Follin Lane SE
Vienna, VA 22180-4907

Prepared by: Trent Boisvert

(Space above this Line for Recording Data]

LIEN MODIFICATION AGREEMENT
(Providing for Bankruptcy Discharged Chapter 7)

This Lien Modification Agreement (“Agreement”), made this 27" day of July, 2018 between

ANITA ALLEN (“Borrower(s)”) and Navy Federal Credit-‘Union (“Lender”), amends and supplements
(1) the Security Instrument, which is dated October 11", 2016.and recorded as Document# 1629904056
among the Public Records of Cook County, Elinois (‘Security Instrument”) and (2) the lien bearing the
same date as, and secured by, the Security Instrument, which covers the real and personal property
described in the Security Instrument and defined therein as the “Property”, located at:

17147 BURNHAM AVE LANSING IL 60438
(Property Address)

The real property described being set forth as follows:
See Exhibit “A” attached hereto and made a part hereof.

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as
follows (notwithstanding anything to the contrary contained in the Security Instrument):

1. Notwithstanding anything to the contrary contained in this Agreement, Borrower and Lender
acknowledge the effect of a discharge in bankruptcy that has been granted to Borrower prior to the
execution of this Agreement and that Lender may not pursue Borrower for personal tiability,
However, Borrower acknowledges that Lender retains certain rights, including but not limited to
the right to foreclose its lien evidenced by the Security Instrument under appropriate
circumstances, The parties agree that the consideration for this Agreement is Lender’s forbearance
from presently exercising its rights and pursuing its remedies under the Security Instrument as a
result of Borrower’s default thereunder. Nothing in this Agreement shall be construed to be an
attempt to collect against ee or an attempt to revive personal liability.

2. As of September 1", 2018 the arfount payable under the Security Instrument (“the Unpaid
Balance”) is U.S. $57,836.66 consisting of the amount(s) loaned to the Borrower by the Lender.

3. The Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of the
Lender, Interest is modified tg 4.000%. The Borrower promises to make monthly payments of
principal and interest of U.S. $276.12 beginning on the A“ day of September, 2018, and
continuing thereafter on the Same day of each succeeding month until principal and interést are
paid in full. If on August 1, 2048 (“Maturity Date”), the Borrower still owes amounts undef the
Note and the Security Instrument, as amended by this Agreement, the Borrower will pay these

amounts in full on the Maturity Date. ‘

 

4. If all or any part of the Property or any interest in it is sold or transferred (or if a beneficial interest
in the Borrower is sold or transferred and the Borrower is not a natural person) without the
Lender’s prior written consent, the Lender may, at its option, require immediate payment in full of
all sums secured by the Security Instrument. if the Lender exercises this option, the Lender shall
give the Borrower notice of acceleration, The notice shall provide a period of not less than 30 days
from the date the notice is delivered or mailed within which the Borrower must pay all sums
secured by the Security Instrument. [f the Borrower fails to pay these sums prior to the expiration
of this period, the Lender may invoke any remedies permitted by the Security Instrument without
further notice or demand on the Borrower.
 

5. The Borrower also will comply with all other covenants, agreements, and requirements of the
Security Instrument, including without limitation, the Borrower’s covenants and agreements to
make all payments of taxes, insurance premiums, assessments, escrow items, impounds, and ail
other payments that the Borrower is obligated to make under the Security Instrument; however,
the following terms and provisions are forever canceled, null and void as of the date specified in
paragraph number one above:

a) all terms and provisions of the Security [Instrument (if any) providing for, implementing,
or relating to, any change or adjustment in the rate of interest payahle under the Note: and

b) ail terms and provisions of any adjustable rate rider or other instrument or document that
is affixed to, wholly or partially incorporated into, or is part of, the Security instrument
and that contains any such terms and provisions as those referred to in (a) above.

6. Nothing in this Agreement shall be understood or construed to be a satisfaction or release in whole
or in part of the Security Instrument. Except as otherwise specifically provided in this Agreement,
the Security Instrument will remain unchanged, and the Borrower and Lender will be bound by,
and comply with, all of the terms and provisions thereof, as amended by this Agreement.

7. The attached Addendum is incorporated herein by reference-andmnade a ‘part of hereof as if fully

set forth.
( LL ‘bei. ' (Seal)

Borrower: ANITA ALLEN

§-[- ah OIE

Date

      

 

By: MnelleAKisén Joho Carney

Pekewoyh 8/9 [zor

Date

[Space Below This Line For Acknowledgments]

State of “L AVE { 4 Q NL County of 0 i ki g-
Sworn before me, (hyud ie (Care: notary public, this | day of f] ci

ANITA ALLEN personally appeared before me.

 
  

Notary Public - Seal
State of Indiana
Lake County

My Commission Expires Jul 28, 2022
~ TPIT ES eg PR EERE ge roe

   
 
  

 

Notary Public

 

State of _VA County of Fa we fae .
Sworn before me, Roger Tackie, a notary public, this 7 re ff] day of Ang ut tk , 2018, that Jatnepté “CER Tag.
Allison personally appeared before me. ‘ / oe eee Mig.
eb Carney (2 ~ bl . f NoTaRy PuBuc’
Notary Public 3 i connec : =
&% Expres ; =
S, 'e
Oy", oe
Vy ree eeennnet®* ¢
LTHOo

Page 2 of 2
 

Addendum

This Addendum to the Lien Modification Agreement between Navy Federal
Credit Union (Lender) and ANITA ALLEN (the Borrower(s)), which is dated July ai",
2018 (the Agreement), is made and entered into this 27" day of July, 2018 between
Navy Federal Credit Union and the Borrower (collectively referred to as the Parties).

Whereas, the Parties now desire and wish to make certain amendments to the
Agreement;

Whereas, the Borrower has initiated the discussion and sclicited the Lender
regarding the security interest and lien that remains on the subject property;

Whereas, the Borrower has initiated the discussion and satietiea the Lender
reparding a lien modification on property. ee

Now, therefore, in consideration of the promises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

Notwithstanding anything to the contrary contained in the Lien Modification
Agreement, the Parties hereto acknowledge the effect of a discharge in bankruptcy that
may have been granted to the Borrower prior to the execution hereof and that the Lender
may not pursue the Borrower for personal liability. However, the Parties acknowledge
that the Lender retains certain rights, including but not limited to the lien against the
subject property remaining in effect and the right to foreclose its lien on the subject
property under appropriate circumstances. The Parties agree that the consideration for
this Addendum include the Lenders forbearance from presently exercising its ri ights and
pursuing its remedies under the Security Instrument as a result of the Borrower’s default
of its obligation there under. Nothing herein shall be construed to be an attempt to collect
against the Borrower personally or an attempt te revive personal liability for the
discharged debt of the Borrower.

Except as modified herein, the provisions of the Lien Modification Agreement on
the mortgage lien dated October 11"", 2016 shall remain in full force and effect and are
hereby ratified and confirmed.

The Parties acknowledge that they have had the opportunity to review this
Addendum on their own or to seck legal advice on this matter before signing this
Addendum. The Parties agree that there have been no representations to induce either
party to execute this Addendum. The Borrower further acknowledges that they’
understand the benefits of filing bankruptcy and that they may be waiving some of those
benefits by entering into this Addendum. The Parties are entering into and signing this
Addendum voluntarily and of their own volition.

Page | of 2 [
 

Navy Federal Credit Union: ~—
Oo) fh. (7) ae
Soy
eZ (L wa - Co
By: ts OLE ANITA ALLEN
G-/- 40

Date " Date

 

State of Ln q \ (UA A County of ) Go.

On this \ day of Cu Oy , 20 | \ , before me, the undersigned Notary
Public, personally appeared ANITA ALLEN (Borrower(s)), and executed and
acknowledged the Addendum to be their free and voluntary act and deed, and who is
personally known to me or who has produced identification and who did take an oath.

beuivik Dawn Eur

Print Name:
Notary Public

ype

Sle sour The teeta th
Netry eublic - Spal
Stale of Indiana
Lake Caunty

My Commission Expires Jut 28, 2022

    
     
   
   

My commission fae

| D879-d-
